Exhibit 10.211

 

 

AMENDMENT NO. 1 TO UNSECURED NOTE REPLACING DEBT REPAYMENT PROMISSORY NOTE

(Original Principal Amount $3,266,670)

 

This Amendment No. 1 to Unsecured Note Replacing Debt Repayment Promissory Note
(the "Amendment") is made as of June 30, 2019 (the “Effective Date”), by and
between TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation ("Maker"), and
LITTLE HARBOR LLC, a Nevada limited liability company ("Holder").

 

WHEREAS, the Maker is indebted to the Holder under a certain Unsecured Debt
Repayment Promissory Note in the principal amount of Three Million Two Hundred
Sixty-Six Thousand Six Hundred and Seventy Dollars ($3,266,670), dated February
6, 2018 (the "Note"); and

 

WHEREAS, the Borrower and the Holder have agreed to amend the Note in accordance
with this Amendment.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     In the introduction paragraph, the phrase "July 25, 2020" is hereby
restated in its entirety to read as "October 21, 2021" such that the Maturity
Date shall be October 21, 2021.

 

2.     Except as expressly amended hereby, all terms and conditions of the Note
shall remain in full force and effect.

 

3.     Upon the effectiveness of this Amendment, each reference in the Note to
"the Note," "this Note," "hereunder," "hereof," "herein," or words of similar
import shall mean and be a reference to the Note, as amended by this Amendment.

 

4.     This Amendment constitutes the entire agreement and understanding between
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, understandings, and agreements between such parties with
respect to the subject matter hereof. To the extent of any conflict between the
terms and conditions of this Amendment and the Note, the terms and conditions of
this Amendment shall govern.

 

5.     This Amendment may be executed in one or more counterparts, including by
means of facsimile and/or portable document format, each of which shall be an
original and all of which shall together constitute one and the same document.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

AMENDMENT NO. 1 TO UNSECURED NOTE REPLACING DEBT REPAYMENT PROMISSORY NOTE

(Original Principal Amount $3,266,670)

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Maker and Holder have executed this Amendment as of the date
first above written.

 

 

 

TWINLAB CONSOLIDATED

HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Anthony Zolezzi

 

 

 

 Anthony Zolezzi

 

 

 

Chief Executive Officer

 

 

 

 

 

LITTLE HARBOR CAPITAL, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Van Andel

 

 

 

David Van Andel

 

 

 

President

 

 

 

AMENDMENT NO. 1 TO UNSECURED NOTE REPLACING DEBT REPAYMENT PROMISSORY NOTE

(Original Principal Amount $3,266,670)

 